CALDWELL, Circuit Judge.
The cause in which this writ of error was sued out was tried, and judgment rendered therein against the plaintiff in error, at ihe September term, 1892, of the United States circuit court for the district of Kansas, second division. Exceptions were taken, and an assignment of errors filed, and a supersedeas bond executed and approved, and the cause properly and regularly removed into this court by writ of error, the record being filed in this court on the 2d day of December, 1892, which constitutes case No. 213, the opinion in which is filed herewith. 56 Fed. Rep. 570. After the cause had been thus removed into this court, the plaintiff in error appeared at a subsequent term of the circuit court, and filed a, motion in that court to “vacate, set aside, and annul the said judgment,” on various grounds. This motion the court overruled, and thereupon the plaintiff in error sued out this second writ of error in the same cause, and assigned for error the overruling of,said motion. The removal of the case into this court under the first writ of error transferred the jurisdiction of the suit to this court, and the jurisdiction of the lower court over the case was at an end. Draper v. Davis, 102 U. S. 370; Keyser v. Farr, 105 U. S. 265; Elliott’s App. Proc. § 541.
The writ of error is dismissed.